Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the office action filed February 18, 2022, the independent claims were rejected on the grounds of nonstatutory double patenting based on the claims of commonly owned patents US 8,840,403, US 9,336,693, US 9,916,774, and US 10,847,058. However, amendments made to the claims in the Response filed June 17, 2022 overcome the double patenting rejections.
Specifically, the instant claims, as amended, distinguish the inner garment from the outer garment as being separate garments, but worn together. The instant claims are further distinguished from the commonly owned patents in that the inner garment includes padding and a blood channel guide. Therefore, the double patenting rejection of the claims is withdrawn.
None of the cited prior art of record, alone or in combination, are found to anticipate or render obvious any of the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
King (US 2007/0243512) Trauma training system
Parry et al. (US 2009/0298034) Wearable wound simulant
Bevan et al. (US 2011/0008760) Anthropomorphic device for military and civilian emergency medical treatment training
Brost et al. (US 2012/0270197) Physiology simulation garment systems and methods
Hare (US 2020/0013314) Moulage training apparatus, injury simulant, method of making and using the same
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SA/               Examiner, Art Unit 3715        

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715